UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6613



ROY ALLEN THOMAS, JR.,

                                              Plaintiff - Appellant,

          versus


RONALD J. ANGELONE, Director; M. E. QUINONES,
Doctor; NURSE GILBERT, R.N.; NURSE JUSTIN,
L.P.N.; NURSE PHILLIPS, R.N.; DOCTOR THOMPSON,
Wallens Ridge State Prison; DOCTOR JURGELSKY,
Keen Mountain Correctional Center,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-01-783-7)


Submitted:   June 12, 2003                 Decided:   June 20, 2003


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roy Allen Thomas, Jr., Appellant Pro Se. Alexander Leonard Taylor,
Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia; Jim Harold Guynn, Jr., Melvin Edward Williams, GUYNN &
MEMMER, P.C., Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roy Allen Thomas, Jr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.       See Thomas v.

Angelone, No. CA-01-783-7 (W.D. Va. Mar. 31, 2003).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                2